—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered December 4, 1997, convicting him of criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moréover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not unduly harsh or excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., O’Brien, Sullivan and Luciano, JJ., concur.